 

AO 91 rev WP” chanete an mj-005 70 Document 1 Filed on 03/16/21 in TXSD Page 1 of 2

United States District Court

SOUTHERN DISTRICT OF TEXAS
: McALLEN DIVISION

 

UNITED STATES OF AMERICA

Vv, CRIMINAL COMPLAINT
Kasandra Gonzalez Principal United StatanDistrietsCourt Case Number:
\ outnern District o Ss af
YOR: 1997 FILED M-21-37O -M

: MAR 1 6 2021

eal on

(Name and Address of Defendant) Nathan Ochsner, Clerk

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

-knowledge and belief. On or about March 15, 2021 in Starr County, in
the Southern District of Texas defendants(s) did,

(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Candida Mejia-Diaz, citizen of El Salvador, and Anthony
Sieither Vasquez-Tejada, citizen of Guatemala, along with two (2) other undocumented aliens, for a total of four
(4), who had entered the United States in violation of law, concealed, harbored or shielded from detection or
attempted to conceal, harbor, or shield from detection such aliens in any place, including any building or means
of transportation, to-wit: a residence located in Rio Grande City, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a}(1)(A)(ii)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

On March 15, 2021, Rio Grande City Police Officers requested assistance from Border Patrol Agents to establish
contact with the residents of a house suspected to be harboring undocumented aliens. As Agents and Officers
approached the residence they noticed several people fleeing from the rear of the residence. After a brief foot
pursuit, four (4) people were apprehended and were determined to be in the illegally present in the United
States. Kasandra Gonzalez, the owner of the residence, granted permission to officers to enter the house to
search for undocumented aliens, Gonzalez was placed under arrest shortly thereafter. Gonzalez and four (4)
undocumented aliens were apprehended and transported to the Rio Grande City Border Patrol Station for
processing,

PRINCIPAL STATEMENT:

Kasandra Gonzalez, a United States Citizen, was read her Miranda Rights. Gonzalez stated she understood her
rights and agreed to prived a sworn statement without the presence of an attorney.

Continued on the attached sheet and made a part of this complaint: [XWes C] No

Complaint authorized by AUSA M. Redavid /S/ Oscar Ortiz
Signature of Complainant

 

Submitted by reliable electronic means, sworn to and attested .
telephonically per Fed. R. Cr.P.4.1, and probable cause found on: Oscar Ortiz Border Patrol Agent

Printed Name of Complainant

 

March 16, 2021 3:58 pm at McAilen, Texas

td Ai
Nadia S. Medrano _ U. S. Magistrate Judge Cc

Name and Title of Judicial Officer Signature of Judicial Officer

 
Case 7:21-mj-00570 Document 1 Filed on 03/16/21 in TXSD Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
MicALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

MA/-S70 -M

RE: Kasandra Gonzalez

CONTINUATION:

Gonzalez stated her brother's friend offered her $200 to harbor undocumented aliens at her
residence. Gonzalez claimed to have given the undocumented aliens food and water while they
stayed with her. Gonzalez said after a few hours, she decided to tell the undocumented aliens to
leave because she did not want them in her house any longer. Gonzalez admitted to knowing it
was illegal to harbor undocumented aliens.

MATERIAL WITNESS STATEMENT |:
Candida Mejia-Diaz, a citizen and national of El Salvador, was read her Miranda Rights. He
understood and agreed to provide a sworn statement without the presence of an attorney.

Mejia claimed her friend made the arrangements and paid $500 to be smuggled into the United
States. Mejia stated she crossed the Rio Grande River aboard a raft with four (4)-other people and
was guided via cellular phone to a waiting pickup truck. Mejia said the driver of the truck
instructed her and the others to enter the house where she was later arrested. Mejia claimed there
was an adult female in the house who gave her food and instructed her where to go. Mejia said
the woman in the house told all of the undocumented aliens to leave the house soon before they
were all arrested.

Mejia identified Kasandra Gonzalez, through a photo lineup, as the owner and caretaker of the
house.

MATERIAL WITNESS STATEMENT 2:

Anthony Sleither Vasquez-Tejada, a citizen and national of Guatemala, was read his Miranda
Rights. He understood and agreed to provide a sworn statement without the presence of an
attorney.

Vasquez stated his friend made smuggling arrangements on his behalf and was to pay-$20,000 to
be smuggled into the United States. Vasquez said he crossed the Rio Grande River aboard a raft
and boarded a truck that transported him to a house where he was later arrested. Vasquez claimed
a woman waiting by an open door offered him food, water and a mattress to lay on. Vasquez
stated he exited the house when a female in the group saw police outside of the house.

Vasquez-Tejada identified Kasandra Gonzalez, through a photo lineup, as the female who
received him in the house and offered food and water,

Page 2
